 
 
Exhibit 10.1
 


Trilogy Capital Partners Logo [logo.jpg]

 
Letter of Engagement
Callisto Pharmaceuticals, Inc.
July 18, 2005




The following sets forth the agreement for the engagement of Trilogy Capital
Partners, Inc. (“Trilogy”) by Callisto Pharmaceuticals, Inc. (“KAL” or the
“Company”):


Term and Termination
Twelve months, commencing as of the date set forth above (the “Initial Term”),
and terminable thereafter by either party upon 30 days’ prior written notice. In
addition, either party may terminate this Agreement by written notice for
material breach by the other party of any of its obligations or agreements under
this Agreement or the Confidentiality Agreement unless such material breach is
cured and corrected within 10 days following receipt of such notice.
   
Objective
The development and implementation of a proactive marketing program to increase
the awareness of KAL and generate a significant increase in liquidity and market
capitalization. In addition, upon request, Trilogy will advise KAL in business
development and strategic advisory services.
   
The Program
Trilogy will structure and implement a marketing program designed to create
extensive financial market and investor awareness for KAL to drive long-term
shareholder support. The core drivers of the program will be to create
institutional and retail buying in the Company’s stock through a proactive sales
and marketing program emphasizing technology-driven communications, coupled with
1-to-1 selling and leveraging KAL’s image to attract additional long term
investors and to create additional opportunities in M&A and Business
Development. As share price is affected by various factors, Trilogy can give no
assurance that the marketing program will result in an increase in KAL’s stock
price.

 

--------------------------------------------------------------------------------


 

 
Trilogy understands that during any period in which the Company is in
“registration” for a public offering of securities under the Securities Act of
1933, and during the distribution of such securities, the Company’s investor
relations and marketing efforts will be severely limited. However, it will be
the responsibility of the Company (with the advice of its securities counsel) to
determine what investor relations and financial marketing efforts are
permissible and non-permissible during such periods, and Trilogy will follow the
direction of the Company and its securities counsel. Trilogy agrees that it will
not take any action to influence anyone to purchase the Company’s stock by
making an improper or illegal payment, directly or indirectly.
   
Responsibilities
In addition to marketing and financial public relations, Trilogy will assume the
responsibilities of an in-house Investor Relations Officer for KAL on a full
turnkey basis, including the generation of corporate and shareholder
communications, retail and institutional investor contact and media. Trilogy
will work in conjunction with the Company’s management, securities counsel,
investment bankers and auditors and under supervision of management. The content
is as follows:
 * Campaign Development and Execution
 * Press Announcements: drafting, approval and distribution
 * Database Development and Management
 * Image Analysis: recommendations and implementation
 * Messaging: institutional and retail
 * Online presentations: drafting and production responsibilities
 * Website Overhaul - installation and maintenance of auto IR program
 * Email messaging: targets: Retail and Institutional/Other databases
 * Media including Interactives and PowerPoints
 * Direct Mail: shareholder, media, KAL relationship universe
 * Public Relations
 * Capital Conferences

Trilogy will not publish or publicly release any press release or other document
(“IR Documents”) regarding the Company that has not been approved in writing by
the Company. The Company assumes responsibility for the accuracy and
completeness of all IR Documents and the compliance of such Documents with
applicable laws, rules and regulations. The Company agrees that Trilogy has no
obligation

 
- 2 -

--------------------------------------------------------------------------------


 

  or duty to verify the accuracy or completeness of the IR Documents.    
Fees
$12,500 per month, with first payment due on execution. Wiring information is
set forth below.
   
Equity
Compensation
KAL has concurrently herewith issued to Trilogy 1,793,322 Warrants. Each Warrant
represents the right to purchase one share of Common Stock for $1.03 per share
at any time through the third year following issuance. The Company agrees to
file a Registration Statement with the Securities and Exchange Commission
registering the shares underlying the Warrants no later than August 30, 2005.
   
Marketing Budget
To support the financial marketing program, KAL acknowledges that it will incur
certain third party marketing costs. Trilogy will not incur these costs on
behalf of the Company except with the approval of the Company or pursuant to a
budget approved by the Company (which budget shall not be less than $200,000).
The Company shall have no obligation to reimburse Trilogy for any third party
marketing cost that exceeds the approved budget or is otherwise not approved by
the Company. The Company understands that prompt payment of these costs is vital
to the on-going investor relations program, and therefore shall pay these costs
promptly upon invoice, to Trilogy (to enable Trilogy to promptly reimburse these
third parties). The Company shall indemnify and hold Trilogy harmless from any
losses, claims, costs, expenses, liabilities and damages from failure to timely
pay these third party marketing costs.
   
Indemnification
The Company agrees to provide the indemnification set forth in “Exhibit A”
attached hereto.
   
Corporate Obligations
The obligations of Trilogy are solely corporate obligations, and no officer,
director, employee, agent, shareholder or controlling person of Trilogy shall be
subject to any personal liability whatsoever to any person, nor will any such
claim be asserted by or on behalf of any other party to this Agreement.
   
Additional Services
If Trilogy is called upon to render services directly or indirectly relating to
the subject matter of this Agreement, beyond the services contemplated above
(including, but not limited to, production of documents, answering
interrogatories, giving depositions, giving

 
- 3 -

--------------------------------------------------------------------------------


 

  expert or other testimony, whether by agreement, subpoena or otherwise), the
Company shall pay to Trilogy a reasonable hourly rates for the persons involved
for the time expended in rendering such services, including, but not limited to,
time for meetings, conferences, preparation and travel, and all related costs
and expenses and the reasonable legal fees and expenses of Trilogy’s counsel.  
 
Confidentiality
Trilogy agrees to execute the confidentiality agreement with the Company set
forth in “Exhibit B” attached hereto.
   
Survival of Certain Provisions
The Sections entitled “Indemnification” (including “Exhibit A”), “Corporate
Obligations,”“Additional Services” and “Confidentiality” (including “Exhibit B”)
shall survive any termination of this Agreement and Trilogy’s engagement
pursuant to this Agreement. In addition, such termination shall not terminate
Trilogy’s right to compensation accrued through the date of termination and for
reimbursement of expenses (including third party marketing costs). Any purported
termination of this Agreement by the Company prior to the end of the Initial
Term, or any termination by Trilogy as a result of non-payment or other material
breach by the Company (including the failure to pay third-party marketing
costs), shall not terminate Trilogy’s right to the fees through the entire
Initial Term (as Trilogy’s time and commitment are expected to be greater in the
first part of its engagement).
   
Services/Costs
The compensation paid to Trilogy under this Agreement will cover all costs for
Trilogy personnel. Travel and entertainment costs for Trilogy personnel, in
addition to certain third-party costs, will be borne by the Company. Trilogy
will provide reasonable documentation to support reimbursement claims. Trilogy
will not incur any particular reimbursable cost of $500 or aggregate costs of
$10,000 or more without the written approval from the Company. These costs do
not included third-party marketing costs under “Marketing Budget.”
   
Attorneys’ Fees
If any action or proceeding is brought to enforce or interpret any provision of
this Agreement, the prevailing party shall be entitled to recover as an element
of its costs, and not its damages, reasonable attorneys’ fees to be fixed by the
court.

 
- 4 -

--------------------------------------------------------------------------------


 
Governing Law
California, without giving effect to the principles of conflicts of law thereof.
   
Board Approval
This Agreement is subject to approval of the Board of Directors of KAL. KAL
agrees to submit this Agreement for approval no later than July 22, 2005. If KAL
does not advise Trilogy in writing that its Board of Directors has approved this
Agreement by 5:00 P.S.T. on July 22, 2005, Trilogy may thereafter terminate this
Agreement. In the event KAL terminates this Agreement because its Board of
Directors does not approve this Agreement, or Trilogy terminates this Agreement
under this provision, this Agreement shall be deemed void ab initio, and neither
party shall have any duty, obligation or liability to the other under this
Agreement and Trilogy shall return the Warrants to KAL.

 

 

--------------------------------------------------------------------------------


[Signatures on following page.]
 
- 5 -

--------------------------------------------------------------------------------




Agreed and Accepted:
 

Callisto Pharmaceuticals, Inc.     Trilogy Capital Partners, Inc.              
      By  /s/ Gary S. Jacob     By  /s/ Paul Karon  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
Gary S. Jacob
Chief Executive Officer
     
Paul Karon
President

 
 
 
Wiring:
 
Trilogy Capital Partners, Inc.
Signature Bank New York
Private Client Group
New York, NY 10016
Account: 1500565515
ABA: 026013576
 
- 6 -

--------------------------------------------------------------------------------


 
EXHIBIT A


Indemnification Provisions




Callisto Pharmaceuticals, Inc. (the “Company”) unconditionally, absolutely and
irrevocably agrees to and shall indemnify and hold harmless Trilogy Capital
Partners, Inc. (“Trilogy”) and its past, present and future directors, officers,
affiliates, counsel, shareholders, employees, agents, representatives,
contractors, successors and assigns (Trilogy and such persons are collectively
referred to as the “Indemnified Persons”) from and against any and all losses,
claims, costs, expenses, liabilities and damages (or actions in respect thereof)
arising out of or related to this Agreement, and any actions taken or omitted to
be taken by an Indemnified Person in connection with this Agreement
(“Indemnified Claim”). Without limiting the generality of the foregoing, such
indemnification shall cover losses, claims, costs, expenses, liabilities and
damages imposed on or incurred by the Indemnified Persons, directly or
indirectly, relating to, resulting from, or arising out of any misstatement of
fact or omission of fact, or any inaccuracy in any information provided or
approved by the Company in connection with the engagement, including information
in any SEC filing, press release, website, marketing material or other document,
whether or not the Indemnified Persons relied thereon or had knowledge thereof,
claims of third parties providing marketing services to the Company. In
addition, the Company agrees to reimburse the Indemnified Persons for legal or
other expenses reasonably incurred by them in respect of each Indemnified Claim
at the time such expenses are incurred. Notwithstanding the foregoing, the
Company shall not be obligated under the foregoing for any loss, claim,
liability or damage that is finally determined by a court with proper
jurisdiction to have resulted primarily from the willful misconduct, bad faith
or gross negligence of the Indemnified Person or from the failure of the
Indemnified Person to be registered or licensed as a broker or dealer under the
Securities Exchange Act of 1934 or applicable state securities laws or as an
investment advisor under the Investment Advisors Act of 1940 or applicable
investment advisor state laws.
 


 